PER CURIAM.
Jay Copeland appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Copeland was sentenced on August 30, 1996, under the 1995 sentencing guidelines for an offense that apparently occurred on November 6, 1995. The trial court denied the motion because the 1995 guidelines had not at that time been declared unconstitutional. Because the 1995 guidelines have since been found unconstitutional, and Copeland’s offense appears to have occurred within the applicable window, we reverse and remand for further consideration of his motion. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
■Reversed and remanded for further proceedings in accordance with this opinion.
■ BLUE, A.C.J.; and FULMER and DAVIS, JJ., Concur.